Citation Nr: 0413033	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  00-24 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected recurrent peptic ulcer disease, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30 (2003) for a period of 
convalescence based on surgery for an abdominal aortic 
aneurysm repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied entitlement to a rating in excess of 
20 percent for the service-connected recurrent peptic ulcer 
disease; and also denied entitlement to a temporary total 
evaluation based on treatment for the service-connected 
gastrointestinal disability requiring convalescence.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2003.  A transcript of his testimony has been associated with 
the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

The RO has not issued a VCAA notice letter to the veteran in 
connection with the claims on appeal.  

In this case, the veteran was originally granted service 
connection for recurrent peptic ulcer disease from a May 1990 
rating decision.  An initial 20 percent rating was assigned, 
effective from July 18, 1989.  

In a February 1991 rating decision, the RO denied entitlement 
to a rating in excess of 20 percent for the service-connected 
peptic ulcer disease, but did grant the assignment of a 
temporary 100 percent evaluation for a period of 
convalescence based on a period of hospitalization for repair 
of a perforated peptic ulcer with developed peritonitis.  
After the convalescence period ended, the pre-hospital 
evaluation of 20 percent was reestablished.

Then, in June 1999, the veteran requested an increased rating 
for the service-connected peptic ulcer disease to include 
another temporary 100 percent evaluation for a period of 
convalescence based on a period of hospitalization in June 
1999 for stomach surgery.  

Applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. §§  3.401(h)(2), 4.30 (2003).  An 
extension of the total convalescence rating is available up 
to one year from the initial date of hospitalization. 38 
C.F.R. § 4.30(b) (2003).

However, in a December 1999 rating decision, the RO found 
that the veteran was not entitled to a temporary total rating 
based on a period of hospitalization and convalescence.  This 
determination was based on a finding that the June 1999 
surgery of an abdominal aortic aneurysm repair was not 
related to the service-connected peptic ulcer disease.  

The RO also determined that the veteran's service-connected 
peptic ulcer disease did not increase in severity such that a 
rating in excess of 20 percent was assignable.  

The veteran timely appealed the December 1999 rating 
decision.  In his December 2000 VA Form 9, the veteran 
asserted that the abdominal aortic aneurysm was a secondary 
complication to the surgical intervention and treatment for 
the perforated ulcer with severe extended peritonitis.

In light of the veteran's contentions, the Board finds that 
he should be afforded a VA examination to determine if the 
abdominal aortic aneurysm is in any way related to the 
service-connected peptic ulcer disease and/or the surgeries 
conducted pursuant to treatment of the service-connected 
peptic ulcer disease.

With regard to the claim of an increased rating for the 
service-connected peptic ulcer disease, the veteran testified 
as to the severity of the condition at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in August 2003.  He testified that he was currently in more 
pain, took more medications and had to stay on a strict low-
fat diet.  He testified that he had bleeding from the ulcer 
every two to three months, and that he had debilitating 
episodes every few weeks that lasted from seven to 10 days.  
He estimated that he had 45 debilitating episodes during the 
past 12 months.  

The veteran also reported that he received Social Security 
Disability benefits, some percentage of which was for the 
ulcer condition.  

Based on the veteran's testimony, particularly his assertions 
regarding the number of debilitating episodes or flare-ups of 
his peptic ulcer disease, the Board finds that he should be 
afforded a VA gastrointestinal examination to determine the 
current nature, extent and severity of the service-connected 
peptic ulcer disease.  

In addition, all outstanding pertinent treatment records 
should be obtained and associated with the claims file, 
including any medical records pertaining to a grant of Social 
Security Disability benefits.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, 
the veteran should be asked to provide 
any evidence in his possession relevant 
to his claim for benefits.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his peptic ulcer disease 
and his abdominal aortic aneurysm.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

The above development should include 
contacting the Social Security 
Administration and requesting all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran and 
upon which was relied pursuant to a grant 
of disability benefits.  These records 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).
5.  The VBA AMC should arrange for VA 
special gastrointestinal examination of 
the veteran by a specialist in 
gastrointestinal diseases or other 
available appropriate medical specialist, 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of the 
service-connected peptic ulcer disease.

The claims file, copies of 38 C.F.R. 
§ 4.114 (2003), the criteria for rating 
disabilities of the digestive system, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a)  Is the veteran's physical 
examination and/or diagnostic testing 
consistent with the veteran's hearing 
testimony that he experiences frequent 
bleeding and recurrent incapacitating 
episodes of 10 days duration numerous 
times per year?  In other words, is the 
peptic ulcer disease productive of at 
least moderately severe symptomatology?

(b)  Is it at least as likely as not that 
the veteran's abdominal aortic aneurysm 
was a complication of, or in any way 
related to, the service-connected peptic 
ulcer disease?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased evaluation for the service-
connected peptic ulcer disease and 
entitlement to a temporary total 
evaluation based on hospitalization and 
the need for convalescence for surgery to 
repair an abdominal aortic aneurysm.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for an increased 
evaluation and temporary total evaluation, and may result in 
their denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


